Exhibit 10.1

AEGERION PHARMACEUTICALS, INC.

LONG TERM INCENTIVE PROGRAM UNDER 2010 STOCK OPTION AND INCENTIVE PLAN

Description of process for participant selection and determining incentive
amount

BACKGROUND. Under the terms of the Company’s 2010 Stock Option and Incentive
Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Aegerion Pharmaceuticals, Inc. has the authority to grant stock options and
other performance-based awards to employees and other key persons providing
services to the Company. This Long Term Incentive Program has been adopted by
the Compensation Committee to establish guidelines for the grant of certain
performance-based options and other performance-based awards pursuant to the
Plan. This Program is not intended as the exclusive means of granting
performance-based options and other performance-based awards under the Plan. All
awards under this Program are subject to the terms and conditions of the Plan.

PURPOSE. This Program is designed to align the focus of the Company’s executive
team with the interests of the shareholders in achieving long-term value by
providing incentive awards under the Plan based on achievement of long term,
pre-established corporate milestones/goals. The Program complements the annual
management incentive cash bonus by ensuring key decisions remain focused on
delivery of long term value and performance achievement. The Program
additionally will assist in retention of key executives critical to the long
term success of the Company.

PROGRAM IMPLEMENTATION. Each performance cycle under this Program will be a
three-year period. The Compensation Committee will establish, select and
determine the program participants, the three (3) year performance goals, and
the type and amount of the incentive award tied to the performance goals within
ninety (90) days of the beginning of each three year cycle (or, if shorter, the
maximum period of time allowed under Section 162(m)). If the incentive award is
intended to qualify as a “Performance-Based Award” (as defined in the Plan) then
the performance goals must be consistent with the “Performance Criteria” set
forth in the Plan. Program cycles may overlap, and the performance goals and
participants may be (but need not be) different for each Program cycle. All of
the terms of the Program for any cycle will be consistent with the Plan.

PARTICIPANT SELECTION. Consistent with the purpose of the Program, participant
selection for each Program cycle will be made by the Compensation Committee. The
Compensation Committee will generally consider for participation those
individuals who directly guide, direct, influence and impact the strategic
direction and performance of the Company. Typically included will be the Chief
Executive Officer and those executives who directly report to the Chief
Executive Officer. The Compensation Committee may also include other executives
or members of senior management whose role or achievement in key areas is
critical to ensure delivery of shareholder value over the relevant Program
cycle.



--------------------------------------------------------------------------------

DETERMINATION OF AWARD AMOUNTS. The Compensation Committee will grant and/or
allocate a specific number of performance-based options or other
performance-based awards (such as Restricted Stock Awards, Restricted Stock
Units, Performance Share Awards or Cash-Based Awards) to each Program
participant for a given Program cycle, or will adopt an objective formula for
determination of the size of the award that meets the requirements of the Plan.
Participation levels will be determined by the Compensation Committee based on
its assessment of three components: (1) an independent market assessment to
determine the range of incentive awards in the industry that is commensurate
with the scope of each executive’s role; (2) the Company’s total compensation
philosophy; and (3) the level at which the participant has been performing and
the criticality of his/her future performance in achieving the performance goals
for the relevant Program cycle. The performance assessment will be completed by
the CEO with support from Human Resources, and will be reviewed and approved by
the Compensation Committee. In the case of the CEO, the performance assessment
will be completed by the Compensation Committee, and reviewed by the Board of
Directors. Participation in one cycle is not a guarantee of participation in a
subsequent cycle.

PERFORMANCE CERTIFICATION. Following completion of the Program cycle, the
Compensation Committee will meet to review and certify in writing whether, and
to what extent, the performance goals for such cycle have been met, and to
calculate and certify in writing the amount of awards that are vested and/or
earned by each participant for such cycle. The Compensation Committee may reduce
or eliminate the amount of the performance-based award for a Covered Employee,
as defined in the Plan, if, in its sole judgment, such reduction or elimination
is appropriate.

TYPE OF AWARDS. Unless approved otherwise by the Compensation Committee, this
Program will award stock options with performance based vesting or other types
of Performance-Based Awards (as defined in the Plan). The 2012 – 2014 Program
cycle will award stock options with performance-based vesting. All such
performance-based options under this Program will be granted upon Compensation
Committee approval at the beginning of the relevant cycle, but will not become
vested and exercisable unless and until the Compensation Committee has certified
that the applicable performance goals have been met. Other Performance-Based
Awards made in the future under the Program will be granted, issued, deemed
earned and/or become vested (as applicable) when the Compensation Committee has
certified that the applicable performance goals have been met, and will be
subject to any additional vesting requirements specified by the Compensation
Committee at the time of approval of the award at the beginning of the relevant
cycle.

PROGRAM GRANTS. All performance-based awards under the Program will be subject
to the terms of the Plan and the relevant award agreement. A participant must be
employed by Aegerion as of December 31 of the last year of the relevant Program
cycle to be eligible to vest in or otherwise receive the award.

CHANGE OF CONTROL. In the event of a Sale Event, as defined in the Plan, the
vesting of performance-based options/shares granted under the Long Term
Incentive Program will be treated like all other equity awards per the terms of
employment agreements, the Plan, or other award documents, or may be otherwise
accelerated upon a Sale Event at the discretion of the Committee.